Exhibit 99.11B Section 19 Notice BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date July 15, 2014 Pay Date July 31, 2014 Distribution Amount per share $ 0.055000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the
